Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 10/17/2020. Claims 21-30 have been cancelled. For the sake of compact prosecution Applicants’ attorney, Coleman was contacted on 4/9/2021 for restriction election. Applicants’ elected Group I without traverse. The restriction requirement is made final. Claims 1-20 are pending. Claims 1-14, 18-19 read on the elected Group I. Claims 15-17, 20 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter.  Claims 1-14, 18-19 are examined based on the merits herein.
Application Priority
This application filed 10/17/2019 Claims Priority from Provisional Application 62747447, filed 10/18/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.




Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 18-19 drawn to a method of treating pain in a subject comprising administering to said subject a composition consisting essentially of an effective amount of pramipexole optionally in combination with a pharmaceutically acceptable carrier, additive or excipient, wherein said pramipexole is non-addictive, classified in A61K 31/428, A61P 23/00; A61K 31/05; A61K 31/195; A61K 31/197; A61K 31/485; A61K 33/00 etc. 
II. Claims 15-17, 20 are drawn to a method of reducing tolerance to an opioid analgesic agent or reducing the likelihood of withdrawal from an opioid analgesic agent administered to a patient or subject comprising co-administering to said subject an effective amount of pramipexole to said patient or subject in combination with said opioid analgesic agent, classified in A61K 31/428, A61P 23/00; A61K 31/05; A61K 31/195; A61K 31/197; A61K 31/485; A61K 33/00 etc.
Inventions l-ll are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different methods of treatment and effects. Group I is towards a method of treating pain and Group II is directed to a method of reducing tolerance to an opioid analgesic agent or reducing the likelihood of withdrawal from an opioid analgesic agent.
Pain is defined as an unpleasant feeling that is conveyed to the brain by sensory neurons. The discomfort signals actual or potential injury to the body. However, pain is more than a sensation or the physical awareness of pain; it also includes perception, 
Reducing tolerance to an opioid analgesic agent or reducing the likelihood of withdrawal from an opioid analgesic agent is directed to treating addiction to opioid analgesic agent(s). 
Because these inventions are unrelated for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. The searches for Group I may overlap with the searches of Group II and vice versa and that, a search for one disease will not necessarily result in a comprehensive search of another. Each of the methods of treating the presently claimed methods is differently searched in the patent and non-patent literature and that a search for one disease will not necessarily result in a comprehensive search of the other disease.
The search for all inventions would place an undue burden on the Office in view of the corresponding diversity in the field of search for each.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are unrelated for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected grouping.
During a telephone conversation with Attorney Henry Coleman on 4/9/2021, a provisional election was made on 4/9/2021 without traverse to prosecute the invention of Group I, claims 1-14, 18-19.  Affirmation of this election must be made by applicant in s 15-17, 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: In pages 1, 12, it is stated that ‘The action of pramipexole in treating pain is non-additive’ and ‘The present invention is particularly effective in the treatment of chronic pain using pramipexole as a non-additive analgesic agent alone’ respectively. The limitation non-additive must be non-addictive. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al. (Arthritis & Rheumatism, 52, 8, 2005, p 2495-2505).
The instant claim 1 is directed to a method of treating pain in a subject comprising administering to said subject a composition consisting essentially of an effective amount of pramipexole optionally in combination with a pharmaceutically acceptable carrier, additive or excipient, wherein said pramipexole is non-addictive. The dependent claims 2, 4 include select opioid analgesic agents, e.g. codeine, morphine, buprenorphine, fentanyl, hydrocodone etc. 
Holman’s teachings relate to a trial of pramipexole (dopamine agonist) in patients with fibromyalgia receiving concomitant medications. Holman teach abnormal autonomic arousal (1–4), altered sleep stage architecture (5), chronic pain, and fatigue characterize fibromyalgia syndrome (See p 2495, col. 2, lines 1-3). The reference teaches administration of pramipexole tablets purchased from Olympic pharmacy (thus addresses the limitation of composition consisting essentially of pramipexole). The capsules containing 0.25, 0.5, 0.75 and 1.0 mg of pramipexole  The study medications administered daily ranged from 0.25 mg to 4.5 mg with an increase of 0.25 mg/week (from the starting dose of 0.25 mg). (See Study Design, p 2496, col. 2, para 1, lines 6-8, para 2, lines 3-8). 
Holman teach concomitant administration of other medications, e.g. codeine (Patient 51 A, 53 A; A – Active treatment arm), morphine (patient 59 A), hydrocodone, oxycodone etc. in the patients (See Table 2). Further taught is that patients were concomitantly administered other medications, e.g. gabapentin (subjects 23A, 28A etc.). Also taught is that a patient was concomitantly administered both codeine and 
Holman’s teachings anticipate claim 1 because the reference teach administration of a formulation (composition) consisting essentially of pramipexole in subjects with fibromyalgia (fibromyalgia is associated with chronic pain). As to the effective amount, the instant claim 19 teach administration at a daily dosage of 0.05-5 mg. Holman teach administration of dosages ranging from 0.25 mg to 4.5 mg/daily and is the sole agent in the composition. As to the limitation of ‘wherein said pramipexole is non-addictive’, it is the property of the agent, here pramipexole and it is an inherent property of the compound, pramipexole. The same agent as claimed is being used by the prior art. Thus, claims 1, 3 are addressed. As to claims, 2, 4-5 the reference teaches concomitant administration of at least one opioid analgesic agents, e.g. codeine. As to claims 6-7, gabapentin is administered along with pramipexole and codeine. As to claim 9, Holman teaches treatment of fibromyalgia, and fibromyalgia is associated with chronic pain. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenburg et al. (US 2008/0021075) and MDBiosciences (https://www. mdbiosciences.com/hs-fs/hub/42723/file-5409230-pdf/docs/nociception-neuropathic-inflammatory_pain.pdf). 
The instant claim 1 is directed to a method of treating pain in a subject comprising administering to said subject a composition consisting essentially of an effective amount of pramipexole optionally in combination with a pharmaceutically acceptable carrier, additive or excipient, wherein said pramipexole is non-addictive. The dependent claims 6, 7 are to non-opioid analgesic agents, e.g. gabapentin, pregabalin, cannabidiol oil (CBD oil), nitric oxide and mixtures thereof.

	MDBiosciences teaches nociception, neuropathic and inflammatory pain as the different types of pain, divided into acute and chronic pain. The reference teaches in regards to acute or nociceptive pain, chronic pain includes inflammatory nociceptive pain and neuropathic pain. Neuropathic pain is associated with chronic allodynia and hyperalgesia. (See p 1, col. 1, para 2-3). 
	From the teachings of the Rosenburg, one of ordinary skill in the art would have found it obvious to administer an effective amount of pramipexole composition to treat pain in a subject and the composition contains only pramipexole active agent and is the sole analgesic in the composition. One of ordinary skill in the art would have been motivated to administer pramipexole composition to treat and provide therapeutic . 



	Claims 1-5, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 20130165468).
	The instant method claim 1 as above. 
Aung-Din teaches a method of treating peripheral neuropathic pain in humans resulting from a peripheral nerve injury and for treating muscle spasm in humans resulting from a peripheral nerve injury comprises applying a therapeutically effective amount of a drug selected from the group consisting of a dopamine agonist, a skeletal 
From the teachings of Aung-Din one of ordinary skill in the art would have found it obvious to administer a formulation (composition) comprising the drug pramipexole in a subject in the treatment of peripheral neuropathic pain. One of ordinary skill in the art would have been motivated to use an effective amount of pramipexole formulation in the treatment of peripheral neuropathic pain. Pramipexole is the sole analgesic agent in the formulation for administration to a subject with pain. As to the limitation of ‘wherein said pramipexole is non-addictive’, it is the property of the agent, here pramipexole and it is an inherent property of the compound, pramipexole. The same agent as claimed is being used by the prior art. Claims 1, 3 would have been obvious over Aung-Din’s teachings. As to claims 2, 4-5, the reference teaches opioid agonist such as codeine can be administered in combination. Claims 9, 11-14 teaches the use of pramipexole in peripheral neuropathy. It is noted that central neuropathic pain is another type of pain and one of ordinary skill in the art would have found it obvious to use pramipexole composition for the treatment of central neuropathic pain to derive therapeutic benefits. It is noted that allodynia is a hallmark of neuropathic pain. Hence, treatment of peripheral neuropathic pain include treating allodynia. 

Claim(s) 1-7, 9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (Arthritis & Rheumatism, 52, 8, 2005, p 2495-2505).
The instant claim 1 as above. Claims 18-19 are limited to pramipexole as HCl salt and the opioid analgesic agent is administered in a daily dose of about 0.01 mg to about 1 mg. 
Holman’s teachings as above.
From the teachings of Holman one of ordinary skill in the art would have found it obvious to teach administration of a formulation (composition) consisting essentially of pramipexole in subjects with fibromyalgia (is associated with neuropathic pain). As to the effective amount the instant claim 19 teach administration at a daily dosage of 0.05-5 mg. Holman teach administration of dosages ranging from 0.25 mg to 4.5 mg/daily and is the sole agent in the composition. As to the limitation of ‘wherein said pramipexole is non-addictive’, it is the property of the agent, here pramipexole and it is an inherent property of the compound, pramipexole. The same agent as claimed is being used by the prior art. Thus, claims 1, 3 are addressed. As to claims, 2, 4-5 the reference teaches concomitant administration of at least one opioid analgesic agents, e.g. codeine. As to claims 6-7, gabapentin is administered along with pramipexole and codeine. As to claim 9, Holman teaches treatment of fibromyalgia, and fibromyalgia is associated with chronic pain. As to claim 18, the reference is not explicit in teaching the pramipexole hydrochloride. However, the use of salts in a dosage form of the pharmaceutical formulation has an impact on the stability, bioavailabilty, dissolution rate etc. Hence, one of ordinary skill in the art would have found it obvious to use the pramipexole salt in the composition for therapeutic use. As to claim 19, the reference is not explicit in teaching the amount of opioid analgesic in the combination treatment because dosage regimen is clearly a result effective parameter and it is within 
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6001861, US 6194445 teaches the use of pramipexole in restless leg syndrome (RLS). It is noted that pain may be associated with RLS. 
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov /pair/PrivatePair. Should you have questions on access to the Private PAIR system, 






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627